Citation Nr: 1539814	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-25 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for foot fungus, claimed as jungle rot.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Regional Office (RO) in Muskogee, Oklahoma.  

In July 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  This matter was also previously before the Board in December 2014.  At that time, the Board remanded the claim for further development.  The matter has been properly returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran has a current bilateral foot condition that had its onset during his active service. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot fungus condition have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  As this decision is fully favorable to the Veteran, even if the duties to notify and assist the Veteran were not met, no prejudice to him could have resulted.  As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran filed a claim for service connection for a bilateral foot fungus condition in January 2012.  

Of record is a private treatment record from May 2011 that documents the presence of Trichophyton Rubrum in the Veteran's toenails.  The attending physician's report documents that this type of fungus produces a chronic type of tinea pedis.  The Veteran also submitted a buddy statement from a friend in January 2012.  In that statement, the Veteran's explained that he had been friends with the Veteran since 1970.  Essentially, he described a history of the Veteran having a chronic foot condition that he called "jungle rot."  
 
In his July 2014 hearing, the Veteran testified that he noticed a skin condition on his foot shortly after he separated from service.  Shortly after the December 2014 Board remand, VA afforded the Veteran an examination for this claimed condition in February 2015.  After a review of the Veteran's claims file and an in-person examination, the examiner diagnosed the Veteran with onychomycosis with an onset date of 1971.  During the clinical interview, the Veteran reiterated the history given in his July 2014 hearing, asserting that his first skin complaint occurred in 1971, when the skin at the base of one great toenail became red, swollen, and painful.  This toenail was subsequently surgically removed.  However, in the following years, all toenails began to have an increasing "yellowish" discoloration, with the nails becoming "thick, crumbly, and difficult to cut."  In the opinion portion of her report, the examiner opined that it was probably more likely than not that the Veteran "initially picked up this fungus from sharing bathing facilities or exercise facilities with other soldiers."  As rationale, the examiner explained that this was a common story for other veterans who had chronic tinea of the feet that spread into the toenails.  

The Veteran was diagnosed with a foot fungus condition in his February 2015 examination.  This diagnosis corroborates May 2011 private treatment records that document a bilateral foot fungus condition in the Veteran's toenails.  The Veteran has also competently identified all the symptoms attributable to these diagnoses in various statements and in his hearing testimony.  Thus, the Veteran has clearly demonstrated that he has a present diagnosis of a bilateral foot fungus condition.  

Next, the Board finds the opinion contained in the February 2015 examination report to be the most probative evidence with regard to the cause of the Veteran's bilateral foot fungus condition.  The examination is probative because the examiner provided a logical rationale for her opinion and specifically addressed the Veteran's history and clinical reports.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  

The February 2015 VA medical opinion attributed the Veteran's present diagnosis of a bilateral foot fungus condition to the sharing of bathing and exercise facilities during his active duty.  Therefore, the Board concludes that the Veteran's has a bilateral foot fungus condition that had its onset in active service.  Accordingly, service connection is warranted.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral foot fungus is granted.  







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


